Exhibit 10.1

 

* Certain confidential portions of this Exhibit were omitted by means of marking
such portions with brackets (“[****]”) because the identified confidential
portions (i) are not material and (ii) would be competitively harmful if
publicly disclosed.

 

AMENDED AND RESTATED SPONSORED RESEARCH AGREEMENT

 

This Amended and Restated Sponsored Research Agreement (this “Agreement”),
effective as of the date of the last signature below (“Effective Date”), is by
and between Memorial Sloan Kettering Cancer Center, a New York not-for-profit
entity, with offices at 1275 York Avenue, New York, NY 10065 (“MSK”) and Y-mAbs
Therapeutics, Inc., a Delaware corporation, with a principal office at 230 Park
Avenue, Suite 3350, New York, NY 10169 (“Sponsor”). MSK and Sponsor may be
individually referred to as a “Party”, and collectively as the “Parties”.

 

WHEREAS, Sponsor is clinical-state biotech company;

 

WHEREAS, Sponsor and MSK entered into a Sponsored Research Agreement (MSK
contract reference #SK2015-1072) dated November 10, 2015 (“SRA”), which governed
performance of sponsored research relating to those intellectual properties
licensed by MSK to Sponsor under the License Agreement dated August 20, 2015 for
MSK’s technology “3F8 and 8H9 antibodies and Multimerization Technology” between
MSK and Sponsor (MSK contract reference #SK2015-0948) (the “License Agreement”);

 

WHEREAS, the Parties wish to amend and restate the SRA to allow for Sponsor’s
funding, and MSK’s performance of additional related research, all through or in
collaboration with MSK’s Department of Pediatrics; and

 

WHEREAS, the performance and support of such Research (as defined in
Section 1.1) continues to be of mutual interest and benefit to Sponsor and MSK
and consistent with the academic, research, and public service objectives of MSK
as a nonprofit, tax-exempt institution.

 

NOW, THEREFORE, in consideration of the foregoing recitals, mutual agreements,
and promises set forth below, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

 

1.              RESEARCH.

 

1.1                         Research Plan. MSK agrees to use reasonable efforts
to undertake a mutually agreed-upon program of research (“Research”). MSK shall
perform the Research in full compliance with all applicable laws, rules and
regulations and good scientific practices.  The studies comprising Research will
be fully set forth in individual project agreements (each, an “SOW”) to be
attached to this Agreement as sequentially numbered Exhibit As (e.g.,
Exhibit A-1, Exhibit A-2), each including a research plan labeled as Appendix A
and a study budget (each, a “Budget”) labeled as Appendix B.  Upon mutual
execution by the Parties, each SOW shall form a part of this Agreement.  MSK and
the

 

--------------------------------------------------------------------------------

 [****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

1

--------------------------------------------------------------------------------



 

Principal Investigator (as defined in Section 1.2) shall not make any changes to
the Research without the prior written consent of Sponsor. All Research funded
under this Agreement shall be counted as research funding under Clause 5.1
(f) of the License Agreement.

 

1.2                         Principal Investigator.  MSK’s principal
investigator (the “Principal Investigator”) for each study under the Research
shall be as indicated on the applicable SOW.  If for any reason the Principal
Investigator becomes unavailable, or cannot conduct or complete the Research,
MSK will propose a successor whose appointment as Principal Investigator shall
be subject to the approval of Sponsor.  If the Parties are unable to agree upon
a successor within [****] after the Principal Investigator ceases his or her
involvement in the SOW, the SOW may be terminated by Sponsor.

 

1.3                         Compensation. Sponsor will provide the financial
support for the Research as detailed in the Budget set forth in the applicable
SOW. If, at any time, a Party has reason to believe that the cost of any SOW
will exceed the amount set forth in the applicable Budget, such Party will
notify the other Party, giving a revised budget for completion of the applicable
SOW.

 

1.4                         By entering into this Agreement, the Parties
specifically intend to comply with all applicable laws, rules and regulations as
they may be amended from time to time, including but not limited to (i) the
federal anti-kickback statute (42 U.S.C. 1320a-7(b)) and the related safe harbor
regulations and (ii) the limitation on certain physician referrals, also
referred to as the “Stark Law” (42 U.S.C. 1395nn). Accordingly, no part of any
consideration paid hereunder is a prohibited payment for the recommending or
arranging for the referral of business of the ordering of items or services; nor
are the payments intended to induce illegal referrals of business. If as a
result of a change in law or otherwise this Agreement is reasonably determined
by legal counsel of a Party to violate, or present an unacceptable risk of
violating, any federal, state, or local laws, rules, or regulations, the Parties
agree to negotiate in good faith revisions to any provision which is in, or
which presents an unacceptable risk of, violation. The Parties acknowledge that
rights of MSK may be subject to statutory rights of agencies of the United
States government under terms of 35 USC§§200-212 or other statutes, or rights of
other funding agencies

 

2.              ANIMAL STUDIES

 

2.1.         Should warm-blooded animals be used in the Research, MSK will
comply with the applicable portions of the Animal Welfare Act (P.L. 99-158) and
will follow the guidelines prescribed in the Public Health Services Policy on
Humane Care and Use of Laboratory Animals.

 

2.2.         MSK’s Animal Care and Use program does not conduct studies subject
to the FDA Good Laboratory Practice (“GLP”) regulations. As a result,
nonclinical studies conducted at MSK are not GLP studies. Since MSK does not
incorporate GLP into its standard animal care, results obtained from animal
studies at MSK cannot be described

 

--------------------------------------------------------------------------------

 [****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

2

--------------------------------------------------------------------------------



 

as GLP compliant and should not be so described in applications to the FDA or in
other documents.

 

3.              CONFIDENTIALITY

 

3.1.         Confidential Information. During the Term (as defined in
Section 8.1), one Party (the “Disclosing Party”) may provide proprietary or
confidential information necessary to conduct the Research to the other Party
(the “Receiving Party”). Accordingly, “Confidential Information” is: (i) data
and other information that is disclosed by the Disclosing Party to the Receiving
Party under this Agreement during the Term and which relates to the Research,
regardless of whether the information is disclosed in writing, orally,
graphically, electronically, or in any other manner, and (ii) any information
that is expressly marked or designated in writing as confidential and
proprietary by the Disclosing Party. The Receiving Party acknowledges and agrees
that the Disclosing Party reserves all rights in and to the Disclosing Party’s
Confidential Information. This Agreement shall not constitute a license,
assignment, or any other rights, express or implied, to the Disclosing Party’s
Confidential Information, except as expressly provided in this Agreement.
Confidential Information does not include, and each Party has no obligation with
respect to, any information which, as evidenced by written records: (i) is
already known to it; (ii) is or becomes publicly known through lawful means in
no violation of this Agreement by the Receiving Party; (iii) is received from a
third party, not bound by a duty of confidentiality, without restriction and
without breach of this Agreement; (iv) is independently developed by the
Receiving Party without use of the Disclosing Party’s Confidential Information;
or (v) is approved for release by written authorization of the Disclosing Party.

 

3.2.         Confidential Obligation. All Confidential Information disclosed
under this Agreement will be held in confidence by the Receiving Party, for the
duration of the SOW under which the Confidential Information was disclosed and
for five (5) years following such SOW’s termination or expiration. The Receiving
Party shall maintain the confidentiality of the Disclosing Party’s Confidential
Information with at least the same degree of care as it maintains the
confidentiality of its own confidential information, and in any event, not less
than a reasonable standard of care. Upon the Disclosing Party’s request, the
Receiving Party shall promptly return to the Disclosing Party or destroy all
copies of the Disclosing Party’s Confidential Information; provided, however,
that the Receiving Party: (i) may retain a single copy of the Disclosing Party’s
Confidential Information for the sole purpose of ascertaining its ongoing rights
and responsibilities in respect of such information; and (ii) shall not be
required to destroy any computer files stored securely by the Receiving Party or
its Affiliates that are: (x) created during automatic system back up; or
(y) retained for legal purposes by the Receiving Party or its Affiliates.

 

3.3.         Covenants of Non-Use and Non-Disclosure. The Receiving Party may
only use, copy and make extracts of the Disclosing Party’s Confidential
Information in connection with and in furtherance of the Research. The Receiving
Party shall not use the Disclosing Party’s Confidential Information for any
other purpose without the prior written permission of the Disclosing Party.
Except as provided below, the Receiving Party shall

 

--------------------------------------------------------------------------------

 [****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

3

--------------------------------------------------------------------------------



 

not disclose any of the Disclosing Party’s Confidential Information to any third
Party without the prior written permission of the Disclosing Party.

 

3.3.1.                  The Receiving Party may disclose the Disclosing Party’s
Confidential Information to the Receiving Party’s Affiliates and the directors,
officers, employees, contractors, and consultants of the Receiving Party and its
Affiliates who have a need to know the Confidential Information and only in
connection with and in the furtherance of the Research, after advising each of
the obligations under this Agreement, and who are bound by obligations of
confidentiality substantially similar to those in this Agreement. The Receiving
Party shall be liable to the Disclosing Party for any breach by the Receiving
Party’s directors, officers, employees, contractors, consultants, and its
Affiliates.

 

3.3.2.                  If the Receiving Party is required by applicable law,
judicial order or governmental regulation, then the Receiving Party will be
permitted to disclose (and the Receiving Party shall not be required to destroy)
any of the Disclosing Party’s Confidential Information that is required to be
disclosed by a governmental authority or applicable law in connection with a
legal or administrative proceeding (including in connection with any regulatory
approval process), provided that the Receiving Party: (i) notifies the
Disclosing Party of any such disclosure requirement as soon as practicable;
(ii) reasonably cooperate with the Disclosing Party (at the Disclosing Party’s
cost) if the Disclosing Party seeks a protective order or other remedy in
respect of any such disclosure and (iii) furnishes only that portion of the
Confidential Information which the Receiving Party is legally required to
disclose.

 

3.4.         Equitable Relief. Each Party acknowledges that disclosure or
improper use of the Confidential Information might cause the other Party
immediate and irreparable harm. Without limiting the following, each Party
agrees that the other Party will be entitled to seek equitable relief in
addition to any other remedies available.

 

3.5.         Privacy. MSK will make all attempts to ensure that any information
revealing a patient’s identity attached to patient samples or results from the
Research are removed (“PHI”). Should Sponsor be exposed to PHI despite MSK’s
effort to de-identify any such information, Sponsor agrees to use best faith
efforts to delete such PHI and further agrees that there shall be no time limit
on the Parties’ obligation to maintain the confidentiality of PHI, including
information whose identifiers may be ascertained by the exercise of reasonable
effort through investigation. PHI shall be protected in compliance with all
applicable regulations, rules and statutes including the Health Insurance
Portability and Accountability Act of 1996 and regulations, laws and guidelines
related thereto. Sponsor agrees to refrain from publishing or disclosing any
part of such confidential PHI for any purpose. PHI must be maintained in
confidence indefinitely. Sponsor shall require that its personnel respect the
confidential nature of all medical information relating to MSK patients. Sponsor
shall ensure that its personnel have been informed of, and shall comply with all
applicable laws, rules, and regulations governing confidentiality, disclosure,
and re-disclosure requirements of federal, state, and local laws, rules and
regulations, and the standards of The Joint Commission,

 

--------------------------------------------------------------------------------

 [****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

4

--------------------------------------------------------------------------------



 

including but not limited to those provisions concerning HIV, genetic testing,
alcohol or drug abuse, and mental health.

 

4.              RESULTS, REPORTS, & PUBLICATION.

 

4.1.         “Results” means data and information generated from the performance
of the Research during the term of this Agreement.  Results expressly exclude
Inventions (as defined in Section 5.1).  For each SOW, MSK will provide Sponsor
with a final report within [****] of the completion of the study and any
periodic progress reports specified in the applicable SOW (“Reports”). MSK owns
all Results and Reports arising from the Research under this Agreement. Subject
to Section 3 (Confidentiality), Section 5 (Intellectual Property) and Section 6
(Option), Sponsor shall have the right to use the Results disclosed to Sponsor
in Reports for its research use and solely to the extent such use does not
jeopardize MSK’s publication or intellectual property rights.

 

4.2.         Publication. MSK is free to publish the Results. MSK will submit
for review a copy of the proposed publication (including abstracts, or
presentation to a journal, editor, meeting, seminar or other third party)
resulting from the Research to Sponsor at least [****] prior to submission for
publication or presentation. If no response is received from Sponsor within
those [****], it may be conclusively presumed that the publication may proceed
without delay. Such delay will not, however, be imposed on the filing of any
student thesis or dissertation.

 

4.2.1.                  If Sponsor determines such proposed publication contains
Sponsor’s Confidential Information, it shall notify MSK within such [****]
review period and MSK shall delete such Sponsor Confidential Information before
proceeding with its planned publication. Upon MSK’s request, Sponsor and MSK
shall work in good faith to develop substitute language that is scientifically
comparable but does not disclose Sponsor’s Confidential Information. For the
purpose of this provision only, the term Confidential Information shall not
include the Research data, results, materials, or description of the Research
methodology necessary for a meaningful publication, which may otherwise come
within the definition of Confidential Information contained in Section 3
(Confidentiality).

 

4.2.2.                  If Sponsor determines and requests that the proposed
publication or presentation contains patentable subject matter, MSK will delay
the publication or presentation for a period of time not to exceed [****] to
allow the filing of appropriate patent applications relating to such subject
matter.

 

4.2.3.                  Any proposed publication disclosed to Sponsor hereunder
is MSK’s Confidential Information. Sponsor shall hold such disclosure on a
confidential basis and shall not disclose the information to any third party, or
use the information, without the prior written consent of MSK.

 

4.3.         Copyrights. Title to any copyright or copyrightable material first
produced or composed in the performance of the Research will remain with, or be
assigned to, MSK. Such

 

--------------------------------------------------------------------------------

 [****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

5

--------------------------------------------------------------------------------



 

copyright shall not impede Sponsor’s ability to use the Research Results under
Section 4.1.

 

5.              INTELLECTUAL PROPERTY.

 

5.1.        “Invention” means any invention that is within the scope of the
Research and is first conceived and reduced to practice during the performance
of the Research funded under this Agreement that is or may be patentable or
otherwise protectable under Title 35 of the United States Code. Ownership of an
Invention shall track inventorship, and inventorship of Inventions shall be
determined according to United States patent law. Sponsor owns the entire right,
title and interest in and to all Inventions solely developed by Sponsor
personnel (“Sponsor Invention”). An Invention that is jointly developed by MSK
and Sponsor personnel will be jointly owned (“Joint Invention”). MSK owns the
entire right, title, and interest in and to all Inventions solely developed by
MSK personnel (“MSK Invention”).

 

5.1.1                     Invention Option. MSK grants Sponsor the first option
to negotiate an exclusive or non-exclusive commercial license to MSK Inventions
and the first option to negotiate an exclusive license to MSK’s rights in Joint
Inventions.

 

5.1.2                     Internal Use License.  Sponsor will be entitled to a
non-exclusive, non-commercial, non-transferable, royalty-free license for all
Project Inventions for Sponsor’s internal, non-commercial research purposes
only.

 

5.2.        Other Intellectual Property. Nothing contained in this Agreement
shall affect, either directly or by implication, estoppel, or otherwise, the
pre-existing rights of either Party in intellectual property developed prior to
the Effective Date of this Agreement, or intellectual property developed outside
of this Agreement. All such intellectual property shall remain the property of
its owner and the option granted to Sponsor in this Agreement shall not apply to
such intellectual property.

 

6.              OPTION.

 

6.1.         Disclosure. Under MSK policy, inventions and discoveries which
result from research or other activities carried out at MSK or with the
substantial aid of its facilities or funds administered by it, are disclosed to
MSK and are the property of MSK. If an Invention is disclosed to MSK and MSK
believes that it may be amenable to patenting and/or licensing, the MSK Office
of Technology Development, in accordance with MSK policies and practices, will
promptly notify Sponsor, thereby creating a “Disclosure”. Sponsor shall hold the
Disclosure on a confidential basis and shall not disclose the information to any
third party, or use the information, without the prior written consent of MSK.
Sponsor shall disclose to MSK any Joint Inventions.

 

6.2.         Option Period. The options granted in Section 5.1.1 (Invention
Option) begin on the date Sponsor receives the relevant Disclosure and ends
[****] from that date (the “Option Period”).

 

--------------------------------------------------------------------------------

 [****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

6

--------------------------------------------------------------------------------



 

6.3.         Negotiation Period. If Sponsor elects to exercise the option,
Sponsor will provide MSK written notice of said election (the “Notice”). Upon
receipt of the Notice by MSK, the Parties will endeavor to negotiate in good
faith, an acceptable license agreement within [****] (the “Negotiation Period”).
Licenses elected and negotiated by Sponsor are effective as of the date the
Parties sign a separate license agreement, which will contain indemnity,
insurance, and no-warranty provisions, in addition to other customary terms and
conditions that are based on standards current in the industry.  If the
Negotiation Period expires and a license agreement has not been negotiated, MSK
shall retain all its rights in its Inventions.

 

7.              PATENT PROSECUTION.  MSK shall control the preparation and
prosecution of all patent applications and the maintenance of all patents
related to MSK Inventions and Joint Inventions. Sponsor shall, within [****]
upon receipt of the Disclosure, determine whether to exercise its Option and
request MSK to file and prosecute any patent application, domestic or foreign,
on the Invention described in the Disclosure.

 

7.1.         If Sponsor requests MSK to file and prosecute such patent
applications, Sponsor shall bear all costs incurred in connection with the
preparation, filing, prosecution and maintenance of U.S. and foreign
applications directed to said MSK Invention or Joint Invention, and the cost of
any activities investigating patentability.  MSK shall keep Sponsor advised as
to all developments with regard to said application(s) and shall promptly
provide to Sponsor copies of all documents received and/or filed in connection
with the filing, prosecution or maintenance thereof in reasonable time, subject
to statutory deadlines.

 

7.1.1.                  Sponsor may elect to discontinue its financial support
of such prosecution and/or maintenance, provided Sponsor notifies MSK in writing
of such decision to discontinue reasonably in advance of MSK’s need to respond
to any statutory deadlines.

 

7.1.2.                  If Sponsor elects to discontinue the financial support
of such prosecution and/or maintenance, MSK may proceed with such preparation
and prosecution at its own cost and expense and Sponsor thereby waives and gives
up any right it may have under this Agreement to license the related MSK
Invention or Joint Invention. With regard to a Joint Invention, should Sponsor
subsequently use, license or sublicense any Joint Invention for economic gain,
Sponsor shall reimburse all fees and expenses incurred by MSK in connection with
the patent or other intellectual property protection which applies to such use,
license or sublicense.

 

8.              TERM AND TERMINATION.

 

8.1.         Term. This Agreement commences on the Effective Date and continues
until the earlier of: (i) the completion of all the SOWs under the Research; or
(ii) [****] from the Effective Date (“Term”).  Sponsor and MSK will have the
option to extend this

 

--------------------------------------------------------------------------------

 [****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

7

--------------------------------------------------------------------------------



 

Agreement for a specified period of time, either with or without further
compensation, by the mutual written consent of duly authorized representatives
of MSK and Sponsor. The term of each SOW shall be as set forth therein.

 

8.2.         Termination. Either Party may terminate this Agreement, or any
individual SOW, for any reason following [****] advance written notice. In the
event of such early termination, Sponsor will reimburse MSK for all expenses
incurred up to the date of termination, including, but not limited to, all
non-cancelable obligations, and shall pro-rate financial support due based upon
actual work performed and expenses committed pursuant to the applicable SOWs. 
Termination of this Agreement shall effectuate the termination of all
then-active SOWs.

 

8.3.         Survival. In the event of termination of this Agreement, the
provisions of Sections 3 (Confidentiality), 4 (Results, Reports & Publication),
5 (Intellectual Property), 7 (Patent Prosecution) 8 (Term and Termination), 9
(Indemnification), 10 (Disclaimer and Warranties/Limitation of Liabilities), 11
(Use of Name) and 14 (Miscellaneous) will remain in effect, as well as any other
provisions of this Agreement, as are necessary to effect the purposes of this
Agreement.

 

9.              INDEMNIFICATION. Sponsor will defend, indemnify and hold MSK,
the Principal Investigator and any of MSK’s employees, trustees, officers,
Affiliates and agents, harmless from any claim, suit, loss, cost, damage,
liability or expense arising out of Sponsor’s (including Sponsor’s employees,
Affiliates, contractors, licensees or agents) performance or actions under this
Agreement, Sponsor’s use of any information, results, or deliverables, MSK’s use
of Sponsor’s resources for the purposes provided by Sponsor, and/or claims by or
relating to Sponsor’s staff. Such defense will be conducted by attorneys
reasonably acceptable to both Parties. Sponsor may not settle any claims
admitting MSK’s fault without MSK’s express prior written approval.

 

10.       DISCLAIMER OF WARRANTIES/LIABILITY LIMITATION. ANY RESULTS, REPORTS,
MATERIALS, INVENTIONS, TECHNOLOGIES, INTELLECTUAL PROPERTY OR OTHER PROPERTY OR
RIGHTS GRANTED, GRANTED ACCESS TO, OR PROVIDED BY MSK PURSUANT TO THIS AGREEMENT
ARE ON AN “AS IS” BASIS. MSK MAKES NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, AS TO ANY MATTER INCLUDING, BUT NOT LIMITED TO, WARRANTY OF FITNESS FOR
PARTICULAR PURPOSE, MERCHANTABILITY, EXCLUSIVITY OR TO FREEDOM FROM INTELLECTUAL
PROPERTY INFRINGEMENT. MSK IS NOT LIABLE TO SPONSOR FOR INDIRECT, SPECIAL,
PUNITIVE OR CONSEQUENTIAL DAMAGES SUCH AS LOSS OF PROFITS OR INABILITY TO USE
SAID INTELLECTUAL PROPERTY OR ANY APPLICATIONS AND DERIVATIONS THEREOF. SPONSOR
AGREES THAT IT WILL NOT MAKE ANY WARRANTY ON BEHALF OF MSK, EXPRESS OR IMPLIED,
TO ANY PERSON.

 

11.       USE OF NAME. Neither Party will, without the prior written consent of
the other Party, use in any advertising, publicity, or otherwise, the name,
trademark, logo, symbol, other image of

 

--------------------------------------------------------------------------------

 [****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

8

--------------------------------------------------------------------------------



 

the Party, or any variation thereof, or that of the Party’s employees, agents,
related schools, departments, or Affiliates.

 

12.       INSURANCE. Sponsor will maintain insurance in type and amount
sufficient to satisfy its obligations under this Agreement.

 

13.       NOTICES. Any notice or communication required or permitted to be given
to a Party under this Agreement will be made in writing and sent by registered
or certified mail or by a nationally recognized overnight courier service.
Notices under the preceding sentence will be deemed given on the date of
receipt.

 

If to MSK

 

If to Sponsor

Memorial Sloan Kettering Cancer Center

Attn:Eric Cottington, Ph.D.

Senior Vice President,

Research and Technology Management

1275 York Avenue, Box 524

New York, NY 10065

 

Y-mAbs Therapeutics, Inc.

230 Park Avenue, Suite 3350

New York, NY 10169

Attn: Thomas Gad

 

 

 

with a copy to:

 

with a copy to:

Office of Technology Development

Attn: Shilpi Banerjee, Esq., Ph.D.

Chief Intellectual Property Counsel & Associate General Counsel

1275 York Avenue, Box 524

New York, NY 10065

 

Satterlee Stephens LLP

230 Park Avenue, Suite 1130

New York, NY 10169

Attn: Dwight A. Kinsey, Esq.

 

A Party may change its contact information immediately upon written notice to
the other Party given in the manner provided in this Section 13.

 

14.       MISCELLANEOUS

 

14.1.                                             Tax Exempt Status. MSK is a
nonprofit 501(c)(3) corporation. Sponsor agrees that if this Agreement is
subject to taxation by any governmental authority, Sponsor will pay these taxes
in full. MSK will have no liability for the payment of any taxes.

 

14.2.                                             Governing Law and Venue. The
Parties expressly agree that this Agreement and the enforcement of the rights
and obligations hereunder shall be governed by and construed in accordance with
the laws of the State of New York, without regard to its provisions concerning
the applicability of the laws of other jurisdictions. Any and all claims arising
out of, relating to or in connection with this Agreement, or the relationship
between the Parties hereto, shall be subject to the exclusive jurisdiction of
and venue in the federal and state courts within New York and each Party hereby
consents to the exclusive jurisdiction and venue of these courts, without regard
to any conflicts of law principles. Each Party agrees that all claims and
matters may be heard

 

--------------------------------------------------------------------------------

 [****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

9

--------------------------------------------------------------------------------



 

and determined in any such court and each Party waives any right to object to
such action on venue, forum non conveniens, or similar grounds.

 

14.3.                                             Headings. The captions or
headings in this Agreement do not form part of this Agreement, but are included
solely for convenience.

 

14.4.                                             Affiliates. “Affiliates” as
used in this Agreement, means any person, firm, corporation or other entity
controlling, controlled by, or under common control with a Party hereto. The
term “control” wherever used throughout this Agreement shall mean ownership,
directly or indirectly, of more than fifty percent (50%) of the equity capital
or the ability to effect the election of a majority of the directors. With
regard to MSK, “Affiliates” shall include: Memorial Sloan Kettering Cancer
Center, Sloan Kettering Institute for Cancer Research, and Memorial Hospital for
Cancer and Allied Diseases.

 

14.5.                                             Waiver, Amendment. No waiver,
amendment or modification of this Agreement will be effective unless in writing
and signed by both Parties.

 

14.6.                                             Assignment. Neither Party may
assign this Agreement or any of its obligations hereunder without the prior
written consent of the other Party; provided, however, Sponsor may assign this
Agreement without MSK’s consent in connection with the transfer or sale of all
or substantially all of the business of Sponsor to which this Agreement relates,
whether by merger, sale of stock, sale of assets or otherwise.  In the event of
such assignment, Sponsor shall promptly provide written notice thereof. No
assignment shall relieve either Party of the performance of any accrued
obligation that such Party may then have under this Agreement.  This Agreement
will be binding on and inure to the benefit of any successors or permitted
assigns of either Party.

 

14.7.                                             Risk; Severability. In the
event that the performance of any covenant, condition or provision of this
Agreement should jeopardize MSK’s status with regard to (i) licensure,
(ii) participation in Medicare or Medicaid programs, (iii) full accreditation by
The Joint Commission; or (iv) tax exempt status or the tax exempt status of any
financing, this Agreement shall be renegotiated so as to eliminate the violation
or non-complying aspects hereof, but without altering all other material rights
and obligations of the Parties hereunder that reasonably can be given effect. 
If the Parties cannot promptly agree on the renegotiated provisions, either
Party may terminate upon [****] written notice to the other Party. If any term
or condition of this Agreement is contrary to applicable law, such term or
condition will not apply and will not invalidate any other part of this
Agreement. However, if its deletion materially and adversely changes the
position of either of the Parties, the affected Party may terminate this
Agreement by giving [****] written notice.

 

14.8.                                             No Agency. Neither Party is
agent, servant, employee, legal representative, partner or joint venturer of the
other. Nothing herein will be deemed or construed as creating a joint venture or
partnership between the Parties and neither Party has the power or authority to
bind or commit the other.

 

--------------------------------------------------------------------------------

 [****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

10

--------------------------------------------------------------------------------



 

14.9.                                             No Third Party Beneficiaries.
This Agreement does not create any rights, or rights of enforcement, in third
parties.

 

14.10.                                      Independent Developments. Nothing
contained in this Agreement will prevent either Sponsor or MSK from entering
into research projects with third parties which are similar to the Research
herein, or from independently developing (either through third parties or
through the use of its own personnel), or from acquiring from third parties,
technologies or products which are similar to and competitive with Inventions
resulting from the Research. Further, nothing herein will be construed to grant
either Party any rights in any such independently developed technologies or
products so developed or acquired as described in this section or any rights to
the revenues or any portion thereof derived by the other from the use, sale,
lease, license or other disposal of any such technologies or products.
Furthermore, nothing herein will preclude either Party from transferring any
such technologies or products to others including to users of the Inventions
resulting from the Research.

 

14.11.                                      Export Controls. Each Party
acknowledges that any information or materials provided by the other under this
Agreement may be subject to U.S. export laws and regulations, including the
International Traffic in Arms (ITAR) Regulations (22 CFR Chapter I, Subchapter
M, Parts 120-130), Export Administration Regulations (EAR) (15 CFR Chapter VII,
Subchapter C, Parts 730-774), Office of Foreign Assets Control (OFAC)
Regulations (31 CFR, Subtitle B, Chapter V), and Assistance to Foreign Atomic
Energy Activities (10 CFR Part 810); each Party agrees to comply with all such
laws. Because MSK is an academic institution and has many faculty, staff,
students, and visitors who are foreign persons, MSK intends to conduct the
Research as fundamental research under the export regulations, such that the
results generated by MSK qualify as “public domain” under ITAR Parts 120.10 and
120.11 or “publicly available” under EAR Parts 734.3(b)(3) and 734.8(a,b).
Sponsor will not knowingly disclose, and will use commercially reasonable
efforts to prevent disclosure to MSK of any information subject to export
controls under the ITAR’s United States Munitions List (USML, 22 CFR Part 121),
the EAR’s Commerce Control List (CCL, 15 CFR Part 774 and Supplements), or 10
CFR Part 810 Restricted Data or Sensitive Nuclear Technology. If for purposes of
the Research, Sponsor intends to disclose export-controlled information to MSK,
Sponsor will not disclose such information to MSK unless and until a plan for
transfer, use, dissemination and control of the information has been approved by
MSK. If Sponsor learns of an export control classification by the U.S. or any
other government during the course of the Research, Sponsor shall inform MSK of
such promptly. In the event Sponsor inadvertently (i) discloses export
controlled information or (ii) breaches this Section 14.11, deadlines
contemplated by the Research will be adjusted based on the time it takes to
address the disclosure. Sponsor represents and agrees that it shall not export
from the U.S. directly or indirectly, or transfer to a non-U.S. Person located
in the U.S., any technical information (or the direct product thereof) furnished
to Sponsor either directly or indirectly by MSK without first complying with all
requirements of all relevant U.S. export regulations, including any government
license requirements, if applicable.  Sponsor agrees to indemnify, defend and
hold harmless MSK, its officers, agents and employees from all liability
involving the violation of such export

 

--------------------------------------------------------------------------------

 [****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

11

--------------------------------------------------------------------------------



 

regulations, either directly or indirectly by Sponsor.  Sponsor acknowledges it
may be subject to criminal liability under U.S. laws for Sponsor’s failure to
obtain any required export licenses.

 

14.12.                                      Force Majeure. Each of the Parties
will be excused from performance of this Agreement only to the extent that
performance is prevented by conditions beyond the reasonable control of the
Party affected. The Parties will, however, use their best efforts to avoid or
cure such conditions. The Party claiming such conditions as an excuse for
delaying performance will give prompt written notice of the conditions, and its
intent to delay performance, to the other Party and will resume its performance
as soon as performance is possible.

 

14.13.                                      Entire Agreement. This Agreement
embodies the entire agreement of the Parties and supersedes all prior agreements
between the Parties with respect to the subject matter.

 

14.14.                                      Counterparts. This Agreement may be
executed by one or more counterparts by the Parties by signature of a person
having authority to bind the Party, each of which when executed and delivered by
facsimile, electronic transmission or by mail delivery, will be an original and
all of which will constitute but one and the same Agreement. The Parties agree
to the use of electronic signatures, and agree to being subject to the
provisions of the U.S. E-SIGN Act (i.e., the Electronic Signatures in Global and
National Commerce Act (enacted June 30, 2000, and codified at 15 U.S.C. § 7001
et seq)).

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

 [****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

12

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the authorized representatives of the Parties have executed
this Agreement, effective as of the date of the last signature below:

 

Y-MABS THERAPEUTICS, INC.

 

MEMORIAL SLOAN KETTERING CANCER CENTER

 

 

 

By:

/s/ Thomas Gad

 

By:

/s/ Eric Cottington

Name:

Thomas Gad

 

Name:

Eric Cottington, Ph.D.

Title:

President

 

Title:

Senior Vice President Research & Technology Management

Date:

9/13/2019

 

Date:

9/13/2019

 

--------------------------------------------------------------------------------

 [****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

13

--------------------------------------------------------------------------------



 

EXHIBIT A-1

[****]

 

--------------------------------------------------------------------------------

 [****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

14

--------------------------------------------------------------------------------



 

APPENDIX A

The Research

 

[****]

 

--------------------------------------------------------------------------------

 [****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

15

--------------------------------------------------------------------------------



 

APPENDIX B

BUDGET

 

[****]

 

--------------------------------------------------------------------------------

 [****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

16

--------------------------------------------------------------------------------